UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. March 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.4% Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% Atlantic County Improvement Authority, Stockton University GO, LR (Atlantic City Campus Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/48 3,000,000 3,294,960 Bayonne, General Improvement GO (Insured; Build America Mutual Assurance Company) 5.00 7/1/39 1,000,000 1,095,250 Camden County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 1/15/31 3,000,000 3,483,030 Camden County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 1/15/32 2,695,000 3,110,839 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.00 2/15/34 1,000,000 1,048,500 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.75 2/15/42 5,000,000 5,541,900 Delaware River Port Authority, Revenue 5.00 1/1/30 3,500,000 3,798,095 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/21 685,000 a 630,001 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/26 745,000 a 561,432 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/28 2,345,000 a 1,598,282 Essex County, General Improvement GO (Prerefunded) 5.00 8/1/20 2,000,000 b 2,241,160 Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 2,500,000 c 2,502,375 Garden State Preservation Trust, Revenue (Open Space and Farmland Preservation Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.75 11/1/28 10,000,000 12,259,300 Gloucester County Pollution Control Financing Authority, PCR (Logan Project) 5.00 12/1/24 1,000,000 1,084,440 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 345,000 356,333 Hudson County Improvement Authority, County Secured LR (Hudson County Vocational-Technical Schools Project) 5.00 5/1/46 2,500,000 2,814,425 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 a 1,512,660 Irvington Township, GO (Fiscal Year Adjustment Bonds and General Improvement Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/32 2,000,000 2,219,940 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,300,100 Middletown Township Board of Education, GO 5.00 8/1/25 1,000,000 1,121,570 Middletown Township Board of Education, GO 5.00 8/1/26 2,935,000 3,288,726 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue 5.00 2/15/31 625,000 750,625 Monmouth County Improvement Authority, Governmental Pooled Loan Revenue 5.00 2/15/32 500,000 596,670 Monroe Township Board of Education, School District GO 5.00 3/1/34 1,250,000 1,413,688 New Brunswick Parking Authority, City Guaranteed Parking Revenue (Insured; Build America Mutual Assurance Company) 5.00 9/1/35 2,000,000 2,269,760 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/24 3,000,000 3,226,410 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 3,625,000 3,839,673 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 700,000 713,377 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/20 3,350,000 a 3,111,045 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/21 2,620,000 a 2,361,406 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 3,500,000 3,812,655 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 2,475,000 Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 6,127,940 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 5,315,880 New Jersey Economic Development Authority, Revenue (Provident Group - Rowan Properties L.L.C. - Rowan University Student Housing Project) 5.00 1/1/35 1,000,000 1,050,820 New Jersey Economic Development Authority, Revenue (Provident Group-Kean Properties L.L.C. - Kean University Student Housing Project) 5.00 7/1/37 650,000 686,985 New Jersey Economic Development Authority, Revenue (Provident Group-Kean Properties L.L.C. - Kean University Student Housing Project) 5.00 7/1/47 1,000,000 1,049,580 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 385,000 417,182 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 11,631,600 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.75 3/1/21 1,380,000 b 1,603,436 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.25 9/15/29 8,050,000 8,624,207 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 3,000,000 3,261,930 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.60 11/1/34 6,600,000 7,203,438 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 5,000,000 5,451,800 New Jersey Educational Facilities Authority, Revenue (Kean University Issue) 5.00 9/1/21 1,500,000 1,615,695 New Jersey Educational Facilities Authority, Revenue (New Jersey Institute of Technology Issue) 5.00 7/1/31 2,000,000 2,181,240 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) New Jersey Educational Facilities Authority, Revenue (Princeton Theological Seminary Issue) 5.00 7/1/29 5,000,000 5,558,000 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/34 1,000,000 1,196,640 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/34 2,000,000 2,393,280 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,505,580 New Jersey Educational Facilities Authority, Revenue (Ramapo College of New Jersey Issue) 5.00 7/1/42 3,000,000 3,262,710 New Jersey Educational Facilities Authority, Revenue (Ramapo College of New Jersey) (Insured; Assured Guaranty Municipal Corporation) 5.00 7/1/34 2,000,000 2,285,800 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) (Prerefunded) 6.25 7/1/19 5,000,000 b 5,568,250 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 5,053,300 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,455,000 7,534,470 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,600,000 1,802,992 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) 4.00 7/1/35 1,750,000 1,777,003 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) 5.00 7/1/22 2,165,000 2,459,960 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) 5.00 7/1/29 2,130,000 2,374,907 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) 5.00 7/1/30 2,255,000 2,512,566 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/38 225,000 234,668 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Build America Mutual Assurance Company) 5.00 7/1/30 2,025,000 2,341,082 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) 5.00 1/1/28 1,060,000 1,130,543 Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) 5.00 7/1/27 350,000 364,774 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) 4.00 7/1/41 7,500,000 7,584,300 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) (Prerefunded) 5.63 7/1/21 3,000,000 b 3,494,130 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 6.75 7/1/19 345,000 368,419 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Corp.) 5.25 1/1/36 2,900,000 2,967,512 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Prerefunded) 5.00 1/1/20 1,720,000 b 1,896,747 New Jersey Health Care Facilities Financing Authority, Revenue (Inspira Health Obligated Group Issue) 4.00 7/1/41 3,250,000 3,185,488 New Jersey Health Care Facilities Financing Authority, Revenue (Inspira Health Obligated Group Issue) 5.00 7/1/46 3,000,000 3,261,300 New Jersey Health Care Facilities Financing Authority, Revenue (Kennedy Health System Obligated Group Issue) 5.00 7/1/31 1,525,000 1,654,320 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/23 2,500,000 2,872,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/26 1,000,000 1,124,360 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/38 4,660,000 4,829,810 New Jersey Health Care Facilities Financing Authority, Revenue (Princeton HealthCare System Issue) 5.00 7/1/39 2,000,000 2,198,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson Barnabas Health Obligated Group Issue) 5.00 7/1/43 3,500,000 3,847,725 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) (Prerefunded) 5.00 1/1/20 4,950,000 b 5,450,148 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 7/1/23 2,280,000 a 1,991,101 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Joseph's Healthcare System Obligated Group Issue) 5.00 7/1/41 1,000,000 1,056,020 New Jersey Health Care Facilities Financing Authority, Revenue (University Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/46 2,000,000 2,152,340 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty Corp.) 5.50 7/1/38 5,000,000 5,385,300 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 10,635,000 10,704,978 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/21 1,800,000 1,970,910 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/25 565,000 597,103 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/26 1,365,000 1,428,786 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 7,229,180 New Jersey Housing and Mortgage Finance Agency, SFHR 5.20 10/1/25 3,710,000 3,860,329 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 560,000 577,450 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 60,000 60,000 New Jersey Institute of Technology, GO 5.00 7/1/31 3,385,000 3,844,581 New Jersey Institute of Technology, GO 5.00 7/1/32 1,000,000 1,111,320 Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) New Jersey Transportation Trust Fund Authority, (Transportation System) 5.50 12/15/23 7,000,000 7,648,690 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.50 6/15/31 2,500,000 2,615,100 New Jersey Transportation Trust Fund Authority, (Transportation System) 6.00 12/15/38 6,565,000 6,923,449 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; AMBAC) 5.25 12/15/22 5,000,000 5,444,400 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 740,910 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; AMBAC) 5.00 12/15/32 3,000,000 3,061,800 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; Assured Guaranty Municipal Corp.) 0.00 12/15/33 20,000,000 a 9,256,800 New Jersey Turnpike Authority, Revenue 5.00 1/1/35 1,500,000 1,703,850 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/23 2,000,000 2,318,420 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/25 3,000,000 3,543,870 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/26 2,000,000 2,293,860 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/34 2,000,000 2,246,340 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/35 3,000,000 3,323,910 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 5,420,000 5,742,490 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/45 4,000,000 4,412,560 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/27 3,000,000 3,689,400 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1.38 1/1/30 5,500,000 d 5,060,000 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreement) 5.00 6/1/24 605,000 682,113 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreement) 5.00 6/1/42 10,320,000 11,192,556 North Hudson Sewerage Authority, Gross Revenue Senior Lien Lease Certificates (Master Lease Agreement) (Prerefunded) 5.00 6/1/22 395,000 b 460,222 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 6.00 7/1/19 730,000 774,523 Port Authority of New York and New Jersey, (Consolidated Bonds, 167th Series) 5.00 9/15/24 2,400,000 2,675,904 Port Authority of New York and New Jersey, (Consolidated Bonds, 167th Series) 5.50 9/15/26 7,600,000 8,549,240 Port Authority of New York and New Jersey, (Consolidated Bonds, 172nd Series) 5.00 10/1/33 5,000,000 5,468,400 Port Authority of New York and New Jersey, (Consolidated Bonds, 178th Series) 5.00 12/1/24 2,000,000 2,326,540 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/31 2,270,000 2,558,562 Port Authority of New York and New Jersey, (Consolidated Bonds, 186th Series) 5.00 10/15/21 2,555,000 2,914,642 Port Authority of New York and New Jersey, (Consolidated Bonds, 186th Series) 5.00 10/15/44 9,730,000 10,730,341 Port Authority of New York and New Jersey, (Consolidated Bonds, 195th Series) 5.00 10/1/35 4,295,000 4,841,496 Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,617,580 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 5.00 12/1/20 2,500,000 2,744,750 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 a 4,747,214 Rutgers, The State University, GO 5.00 5/1/26 5,000,000 5,778,700 Rutgers, The State University, GO 5.00 5/1/34 1,600,000 1,822,704 Rutgers, The State University, GO (Prerefunded) 5.00 5/1/19 1,450,000 b 1,566,885 Salem County Pollution Control Financing Authority, PCR (Chambers Project) 5.00 12/1/23 1,000,000 1,093,990 South Jersey Port Corporation, Marine Terminal Revenue 5.75 1/1/23 4,000,000 4,278,440 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.75 1/1/19 2,900,000 b 3,135,161 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.88 1/1/19 6,000,000 b 6,499,500 South Jersey Transportation Authority, Transportation System Revenue 5.00 11/1/23 4,250,000 4,728,465 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 4,000,000 4,003,800 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 1,600,000 1,605,712 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 2,800,000 2,680,888 Long-Term Municipal Investments - Coupon Maturity Principal 99.4% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 97.7% (continued) Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 13,050,000 12,778,429 Pennsylvania - .6% Delaware River Joint Toll Bridge Commission, Bridge System Revenue 5.00 7/1/37 2,500,000 U.S. Related - 1.1% Guam, Business Privilege Tax Revenue 5.00 1/1/31 1,100,000 1,140,821 Guam, Business Privilege Tax Revenue 5.00 1/1/42 2,000,000 2,044,780 Guam Waterworks Authority, Water and Wastewater System Revenue 5.00 1/1/46 2,000,000 2,107,360 Total Investments (cost $442,914,691) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, these securities were valued at $2,502,375 or .53% of net assets. d Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 466,147,059 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At March 31, 2017, accumulated net unrealized appreciation on investments was $23,232,368, consisting of $27,654,082 gross unrealized appreciation and $4,421,714 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/ Bradley J.
